          Case 21-03043 Document 5 Filed in TXSB on 06/21/21 Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In re:                                            §
                                                  §
Bouchard Transportation Co., Inc.,                §     Case No. 20-34682
et al.,                                           §
                                                  §
    Debtors.                                      §
ST Engineering Halter Marine & Offshore           §
d/b/a Halter Marine & Offshore,                   §
                                                  §
    Plaintiff,                                    §
                                                  §
                       v.                         §     Adv. No. 20-3043
                                                  §
M/V Ralph Bouchard and                            §
Bouchard Transportation Co., Inc.,                §
                                                  §
    Defendants.                                   §

                               Stipulation and Agreed Order

         Based on the agreement of the parties, it is hereby ORDERED THAT:

         1.      The deadline for the Defendants to answer the Plaintiff’s complaint in
                 the above-captioned adversary proceeding [Doc. No. 1] is extended until
                 July 21, 2021.

         2.      All of the parties’ respective claims and defenses are preserved.




                                              1
           Case 21-03043 Document 5 Filed in TXSB on 06/21/21 Page 2 of 3




Agreed and requested to be entered:

DAVID S. BLAND,

/s/ David S. Bland
David S. Bland
Bland & Partners PLLC
Texas Bar No. 00789021
Federal Bar No. 32550
5500 Prytania St., Suite 618
New Orleans, LA 70115
Telephone: (281) 900-8545
Email: dbland@blandpartners.com

Counsel to Plaintiff ST Engineering Halter
Marine & Offshore d/b/a Halter Marine & Offshore


/s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.
 Matthew D. Cavenaugh (TX Bar No. 24062656)
 Genevieve M. Graham (TX Bar No. 24085340)
 1401 McKinney Street, Suite 1900
 Houston, Texas 77010
 Telephone: (713) 752-4200
 Facsimile:   (713) 752-4221
 Email:       mcavenaugh@jw.com
              ggraham@jw.com

-and-

KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
Ryan Blaine Bennett, P.C. (admitted pro hac vice)
Whitney Fogelberg (admitted pro hac vice)
300 North LaSalle Street
Chicago, Illinois 60654
Telephone: (312) 862-2000
Facsimile:    (312) 862-2200
Email:        ryan.bennett@kirkland.com
               whitney.fogelberg@kirkland.com

 - and -

 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 Christine A. Okike, P.C. (admitted pro hac vice)
 601 Lexington Avenue

                                             2
        Case 21-03043 Document 5 Filed in TXSB on 06/21/21 Page 3 of 3




 New York, New York 10022
 Telephone: (212) 446-4800
 Facsimile:   (212) 446-4900
 Email:     christine.okike@kirkland.com

-and-

KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
Anna G. Rotman, P.C. (TX Bar No. 24046761)
Jamie Alan Aycock (TX Bar No. 24050241)
609 Main Street
Houston, Texas 77002
Telephone: (713) 836-3600
Facsimile:   (713) 836-3601
Email:      anna.rotman@kirkland.com
             jamie.aycock@kirkland.com

Co-Counsel to the Debtors
and Debtors in Possession




                                           3
